DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LUCINDA JEFFERSON,
                             Appellant,

                                     v.

                      PALM TRAN TRANSPORT,
                             Appellee.

                              No. 4D14-2054

                              [April 29, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald Hafele, Judge; L.T. Case No. 2012CA002091.

  Lucinda Jefferson, West Palm Beach, pro se.

  Paul F. King, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1980).

WARNER, GROSS and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.